 PILLOWTEX CORPORATIONPillowtex CorporationandMary Jo Hunt and AnnetteWoodard.Cases 16-CA-4098-1 and 16-CA-4098-2May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 27, 1971, Trial Examiner Frederick U.Reel issued his decision in the above-entitled proceed-ing, finding that Respondent had not engaged in certainunfair labor practices alleged in the complaint, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed excep-tions to the Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was commited. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursiant to Section 10(c) of the National Labor Rela-tions Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Fort Worth, Texas, on December 1, 1970, pursuantto charges filed the preceding September 1 and a consolidatedcomplaint issued September 29, presents the questionwhether Respondent, herein called the Company, dischargedthe Charging Parties, hereinafter referred to as Hunt andWoodard, on August 21, 1970, because of their union mem-bership and protected union activity or because they threat-ened a fellow employee. Upon the entire record,' includingmy observation of the witnesses, and after due considerationof the brief filed by the General Counsel, I make the follow-ing:'General Counsel's motion to correct errors in the transcript was unop-posed and is hereby granted190 NLRB No. 127FINDINGS OF FACTITHE BUSINESS OF THE COMPANY AND THELABOR ORGANIZATION INVOLVED647The Company, an Illinois corporation, operates a plant atDallas, Texas, where it manufactures pillows and from whichit annually ships to points outside the State products valuedin excess of $50,000. The Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, hereincalled the Union, is a labor organization within the meaningof Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundThe Union became the statutory bargaining representativeof the Company's employees in the spring of 1970,winninga close election following an organizing campaign in whichHunt and Woodard took an active part. After the Union'svictory in the election, Hunt and Woodard continued theiractive support of the Union, endeavoring to get new em-ployees to become members, and also endeavoring to getother employees to join.Bargainingnegotiations were aboutto commence in August 1970 at the time of the critical eventsherein; however, neither Hunt nor Woodard became mem-bers of the Union's bargaining committee.B.The Alleged Threat and the DischargesOn August 14, 1970, employee Jimmy Rider complainedto the plant's general manager, W. C. Pulley, that Hunt andWoodard had threatened Rider with physical violence at thehands of two other employees, James Anderson and ClarenceWalker, unless Rider signed a union card.' After consultingwith company counsel, and obtaining a signed statementfrom Rider concerning the threat, company officials spoke toHunt and Woodard about the matter. When they both denieduttering any such threat, Company President Silverthornestated that whoever was telling an untruth in this matter(either Rider on the one hand or Hunt and Woodard on theother) would be discharged. On Thursday, August 20, Silver-thorne told each of the employees that each would be askedto take a polygraph or "lie detector" test. All three agreed,but the next day Hunt and Woodard declined to submit to thetest unless Rider would take a lie detector test administeredby the Union. Silverthorne responded that he would not askRider to do so, but Hunt or Woodard could ask him. Appar-ently they did not press the matter with Rider. When Huntand Woodard declined to take the test, Silverthorne statedthat he would have to assume they were guilty and dischargethem.Woodard then agreed to take the test.Rider and Woodard were examined by a licensed poly-graph operator, who duly reported that Rider was truthful,thatWoodard lied when she denied threatening Rider, andthatWoodard deliverately moved her arm to distort thegraph whenever she was asked about Hunt's role in the mat-ter. The Company thereupon discharged Woodard and Hunt.Company President Siverthorne also spoke to Anderson, whodenied any knowledge of the alleged threats and stated thatThe threat, according to Rider's testimony was uttered by Woodard, atHunt's prompting, as follows "If you don't take this card, I will whip yourbutt. . If I don't do it, I will have it done James Anderson and ClarenceWalker will do it " Rider testified that the two women had threatened himon previous occasions and that he had not taken their previous threatsseriously, but did so on this occasion which was the first time they hadreferred to others as administering the threatened beating 648DECISIONSOF NATIONALLABOR RELATIONS BOARDhe would not be a party to any attack on Rider. At thehearing before me, Woodard and Hunt adhered to their deni-als that they had made any threats to Rider and he adheredto his version of the events.C. Analysis and ConclusionsGeneral Counsel contends that Hunt and Woodard did notthreaten Rider, and that under the doctrine ofN.L.R.B. v.Burnup and Sims, Inc.,379 U.S. 21, the Company's good-faith, but mistaken, belief that they had done so is not adefense to their discharge, which (in this view of the case)arose out of their protected union activities. Alternatively,General Counsel argues that even if the threat was made, theCompany would not have invoked the discharge penaltyagainst Hunt and Woodard but for their lawful union ac-tivity.The question whether to credit Rider on the one hand orHunt and Woodard on the other is manifestly difficult. Thereis no suggestion of any hostility between them arising out ofany other matter, so as to suggest that Rider wanted to maketrouble for the other two. There is no suggestion that theCompany urged Rider to make his complaint so as to createa ground for discharging Hunt and Woodard I can find noreason, in short, for Rider to have invented his tale. I thinkitprobable that in their efforts to get Rider to sign a card,Hunt and Woodard made some "threat," which they did notintend to carry out, and very possibly did not expect Riderto take seriously, and that they thereafter "panicked" whenRider and the Company ballooned the matter to serious pro-portions. In any event, underBurnup and Sims,GeneralCounsel bears the burden of proving that the dischargedemployees did notengagein the misconduct in question. Onthis record I find that he has not sustained his burden ofproof.This does not quite end the matter, for even if Hunt andWoodard engaged in the unprotected activity of threateningRider, the extent of the penalty meted out for that offensemay have been influenced by their prominence in the unionmovement. General Counsel introducedsomeevidence thatsome months earlier employee Beverly Jackson heard thatemployee Wanda Drummer had "threatened [her] life" bythreatening to "cut [her] neck off." Jackson told her super-visor, but the matter did not result in any searching inquiry,to say nothing of lie detector tests and discharges. The super-visor,Al Gaston, handled the matter, without involvinghigher management, by talking to Drummer. The disparatetreatment between that case and this does not establish adiscriminatory motive here, for in the earlier case differentlevels of supervision were involved; the earlier "threat" wasreportedas mereheresay; and the very extreme character ofthe threat detracted from its seriousness. Another supervisor,Lillie Rollins, heard Drummer say that she "was going to getBeverly if it was the last thing she ever did." Rollins handledthe matter by quietly admonishing Drummer, but Rollins'calm disposition of that incident sheds little light on Pulley'sand Silverthorne's conduct in the case at bar. There is alsoevidence that employee Marshall threatened certain em-ployees of Mexical lineage that he would report them toimmigration officials if they refused tosign unioncards.Mar-shall denied making the threats, and Pulley warned him thatif he made such threats in the future he would be discharged.General Counsel argues that the failure to resort to a liedetector procedure in Marshall's case shows that the Com-pany "blew-up" the Hunt-Woodard affair because of theirunion activity. But Marshall's was also a "pro-union" threat,and the difference appears to be that the Company took lessvigorous action in his case because it viewed a threatenedphysical beating as more serious or more disruptive thanMarshall's threats.Somewhat militating against the Company in the instantcase is the fact that it apparently regarded the making of thethreat as more serious than the threat itself. The Companynever mentioned the threat to the Union, and never men-tioned it to one of the two men who were named as theprospective inflictors of the proposed beating. Apparently theCompany made no serious effort to provide Rider with physi-cal protection against the threatened beating. Nearly a weekelapsed between the time the Company heard of the threatand the time it even spoke to the two girls about it. Also itshould be noted that the Company apparently had no otherreports ofsimilar threatsby Hunt or Woodard Under all thecircumstances one may well wonder whether the Company'sreaction to Rider's report and Hunt's and Woodard's denialsdid not partake of the overextreme.Somepenalty short ofdischarge might seem more appropriate in the case of em-ployees of 15 and 5 years' service, respectively, who haduttered what the Company, after slight investigation, wasready to regardas anempty threat to a fellow employee. Tobe sure the Company expressed readiness to fire whicheveremployee was untruthful, but it may well have been con-vicned that Rider was telling the truth, and that this appear-ance of evenhandedness would enable it to fire the unionsupporters. One may well speculate that if Rider had threat-ened to beat up Hunt or Woodard if they persisted in solicit-ing his card, the Company might have reacted less vigorouslyto their complaint.But all these doubts and speculations avail us little. It is notfor the Board to give over-the-shoulder guidance in determin-ing what discipline the Employer should mete out. I notefurther that the Union had already established itself as bar-gaining agent, and that neither Hunt nor Woodard was on thebargaining committee, a fact which would make their dis-charge, if discriminatory, a mere act of vengeance by theCompany. In that connection I note that the Company at thehearing offered them reinstatement.Upon full consideration of all the facts, I find that GeneralCounsel failed to sustain the burden of proof in this case, andI therefore recommend dismissal of the complaint.CONCLUSIONS OF LAWThe preponderance of the evidence does not establish thatthe Company engaged in the unfair labor practice alleged inthe complaint.Upon the foregoing findings of fact, conclusions of law, andupon the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.